***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
               GEORGE R. DICKERSON v. CITY
                  OF STAMFORD ET AL.
                       (SC 20244)
              Robinson, C. J., and Palmer, McDonald, D’Auria,
                       Mullins, Kahn and Ecker, Js.

                                    Syllabus

The named defendant, the city of Stamford, appealed from the decision of
    the Compensation Review Board, which vacated the Workers’ Compen-
    sation Commissioner’s dismissal of the plaintiff’s claim for benefits
    under the statute (§ 7-433c) governing compensation for municipal
    police officers or firefighters with hypertension or heart disease. In
    2000, while employed as a police officer with the Stamford Police Depart-
    ment, the plaintiff was diagnosed with hypertension, and, in 2004, the
    commissioner concluded that the plaintiff’s hypertension was compensa-
    ble under § 7-433c. The plaintiff retired from the police department in
    2004, and, in 2014, he suffered a myocardial infarction as a result of
    coronary artery disease. The plaintiff then filed a claim under § 7-433c for
    compensation for his coronary artery disease and myocardial infarction,
    asserting that these events or conditions were the sequelae of his com-
    pensable claim for hypertension. The commissioner concluded that
    hypertension and heart disease are two separate diseases for purposes
    of § 7-433c and that the plaintiff failed to file a notice of new claim
    within one year of his diagnosis of heart disease, in accordance with
    the notice provisions of the Workers’ Compensation Act (§ 31-275 et
    seq.), and dismissed his claim. The plaintiff appealed from the commis-
    sioner’s decision to the board, which vacated the commissioner’s deci-
    sion, concluding that a cardiac event that occurs subsequent to an initial,
    compensable injury under § 7-433c need not be deemed a new injury
    and that to require a new notice of claim for a subsequent manifestation
    of a compensable injury would be inconsistent with the way in which
    workers’ compensation claims have been previously handled under the
    act. The board remanded the case to the commissioner to make indepen-
    dent factual findings with respect to whether the plaintiff’s heart disease
    was caused by his hypertension or constituted a new injury. On the
    city’s appeal from the decision of the board, held:
1. Contrary to the city’s claim, the plaintiff satisfied the jurisdictional prereq-
    uisites of § 7-433c and was not required to file notice of new claim
    in order to pursue benefits under § 7-433c for his heart disease, and,
    accordingly, this court upheld the board’s decision to vacate the commis-
    sioner’s dismissal of the plaintiff’s claim for benefits on the basis of the
    plaintiff’s failure to file a notice of new claim; this court adopted the
    reasoning and result of the companion case of Coughlin v. Stamford
    Fire Dept. (334 Conn.        ), in which this court held that, when a plaintiff
    has a compensable claim for hypertension under § 7-433c, he also may
    be eligible for benefits for subsequent heart disease if the heart disease
    is causally related to the hypertension.
2. This court determined that a claimant who suffers a compensable primary
    injury may also be compensated for a subsequent injury under § 7-
    433c when the subsequent injury is the direct and natural result of
    the compensable primary injury, and whether a sufficient nexus of
    proximate cause exists between the two injuries requires a workers’
    compensation commissioner to use a substantial factor causation stan-
    dard; accordingly, because the commissioner in the present case dis-
    missed the plaintiff’s claim for benefits without making an independent
    factual finding as to causation, this court directed that, on remand, the
    commissioner shall determine whether the plaintiff’s hypertension was
    a substantial factor in the development of his heart disease.
      Argued November 12, 2019—officially released March 10, 2020

                              Procedural History

   Appeal from the decision of the Workers’ Compensa-
tion Commissioner for the Seventh District dismissing
the plaintiff’s claim for certain workers’ compensation
benefits, brought to the Compensation Review Board,
which vacated the commissioner’s decision and
remanded the case for further proceedings, and the
defendants appealed. Affirmed; further proceedings.
  Scott Wilson Williams, for the appellants (defend-
ants).
  Andrew J. Morrissey, for the appellee (plaintiff).
                          Opinion

   KAHN, J. The named defendant, the city of Stamford,1
appeals2 from the decision of the Compensation Review
Board (board), which vacated the decision of the Work-
ers’ Compensation Commissioner for the Seventh Dis-
trict (commissioner) dismissing the claim for benefits
that the plaintiff, George R. Dickerson, brought pursu-
ant to General Statutes § 7-433c (a).3 Dickerson v. Stam-
ford, No. 6215, CRB 7-17-8 (September 12, 2018). On
appeal, the defendant asserts that the board incorrectly
determined that the commissioner had jurisdiction over
the plaintiff’s claim because, at the time of his diagnosis
and disability, the plaintiff had retired and was no longer
a uniformed member of the Stamford Police Depart-
ment (department). Furthermore, the defendant asserts
that a claim for a new injury of heart disease cannot
be established on the basis of its causal relationship to
the plaintiff’s initial compensable claim for hyperten-
sion because § 7-433c mandates that hypertension and
heart disease be treated as separate and distinct injur-
ies. Therefore, the defendant claims, the plaintiff was
required to give a separate, timely notice of his heart
disease claim within one year of his diagnosis. The
plaintiff responds that the jurisdictional prerequisites
of § 7-433c were met and that his heart disease claim
was timely because it flowed from his compensable
claim for hypertension, and neither a plain reading of
§ 7-433c nor this court’s interpretation of that statute
requires hypertension and heart disease to be treated
as separate diseases when they are causally related.
Finally, the defendant argues that, even if the plaintiff
met the jurisdictional prerequisites and his claim for
heart disease was timely, the plaintiff’s hypertension
must be the sole contributing factor to his heart disease
for the latter claim to be eligible for benefits. The plain-
tiff responds that the long-standing substantial factor
standard that applies to subsequent injury claims
brought under the Workers’ Compensation Act (act),
General Statutes § 31-275 et seq., also applies to his
claim. We agree with the plaintiff and, accordingly,
affirm the decision of the board.
  The record reveals the following undisputed facts
and procedural history. The plaintiff became a regular
member of the department in 1984.4 While employed
as a police officer, the plaintiff was diagnosed with
hypertension on July 17, 2000, and filed a timely claim
for benefits pursuant to § 7-433c. The commissioner, in
an October 7, 2004 finding and award on that claim,
concluded that the plaintiff’s hypertension was compen-
sable and awarded a 40 percent permanent partial dis-
ability. The plaintiff retired from the department in 2004.
   On September 4, 2014, the plaintiff suffered an infe-
rior wall myocardial infarction as a result of coronary
artery disease and underwent an emergency angioplasty
with a stent placement in his right coronary artery.
The plaintiff then filed a heart disease claim, seeking
compensation for both his coronary artery disease and
myocardial infarction. In doing so, the plaintiff asserted
that these diagnoses were the sequelae of his compensa-
ble claim for hypertension. Following a hearing on the
heart disease claim, the commissioner issued an
amended finding and dismissal dated August 28, 2017.5
The commissioner, relying on this court’s decision in
Holston v. New Haven Police Dept., 323 Conn. 607, 149
A.3d 165 (2016), determined that hypertension and heart
disease are two separate diseases for the purpose of
§ 7-433c and that the plaintiff failed to file a notice of
new claim within one year of his diagnosis of heart
disease in accordance with the notice provisions of
the act. Accordingly, the commissioner found that the
plaintiff was not entitled to benefits for heart disease
and dismissed his claim. The plaintiff appealed from
that decision to the board.
   In its decision, the board stated that it ‘‘[did] not
believe [that] a cardiac event that occurred at a later
date from an initial compensable injury [pursuant to
§ 7-433c] must, as a matter of law, be deemed a new
injury.’’ (Emphasis in original; internal quotation marks
omitted.) The board observed that this court has consis-
tently held that § 7-433c ‘‘provides for the administra-
tion of benefits in the same amount and the same man-
ner as that provided under [the act],’’ and ‘‘to require
a future manifestation of a compensable injury to
require a new notice of claim . . . would be inconsis-
tent with the way [workers’ compensation] claims have
been handled since the inception of the [act].’’ (Internal
quotation marks omitted.) Accordingly, because the
commissioner did not present independent factual find-
ings related to whether the plaintiff’s heart disease was
caused by his hypertension or constituted a new injury,
the board vacated the commissioner’s amended finding
and dismissal and remanded the case for further pro-
ceedings. See footnote 6 of this opinion. This appeal
followed.
                            I
               STANDARD OF REVIEW
   ‘‘The principles that govern our standard of review
in workers’ compensation appeals are well established.
The conclusions drawn by [the commissioner] from
the facts found must stand unless they result from an
incorrect application of the law to the subordinate facts
or from an inference illegally or unreasonably drawn
from them. . . . [Moreover, it] is well established that
[a]lthough not dispositive, we accord great weight to
the construction given to the workers’ compensation
statutes by the commissioner and [the] board. . . .
Cases that present pure questions of law, however,
invoke a broader standard of review than is ordinarily
involved in deciding whether, in light of the evidence,
the agency has acted unreasonably, arbitrarily, illegally
or in abuse of its discretion. . . . We have determined,
therefore, that the traditional deference accorded to an
agency’s interpretation of a statutory term is unwar-
ranted when the construction of a statute . . . has not
previously been subjected to judicial scrutiny [or to]
. . . a governmental agency’s time-tested interpreta-
tion . . . .’’ (Footnote omitted; internal quotation
marks omitted.) Holston v. New Haven Police Dept.,
supra, 323 Conn. 611–13. In addition, ‘‘we are mindful
of the proposition that all workers’ compensation legis-
lation, because of its remedial nature, should be broadly
construed in favor of disabled employees. . . . This
proposition applies as well to the provisions of [§] 7-
433c . . . because the measurement of the benefits to
which a § 7-433c claimant is entitled is identical to the
benefits that may be awarded to a [claimant] under
. . . [the act]. . . . We also recognize, however, that
the filing of a timely notice of claim is a condition
precedent to liability and a jurisdictional requirement
that cannot be waived.’’ (Internal quotation marks omit-
ted.) Id., 613.
                             II
          JURISDICTION AND TIMELINESS
   We first consider the defendant’s claims that the
plaintiff did not meet the jurisdictional prerequisites of
§ 7-433c because he was retired when he pursued his
claim for heart disease and that the plaintiff failed to
give timely, separate notice of his heart disease claim.
In Coughlin v. Stamford Fire Dept., 334 Conn.          ,
A.3d       (2020), which we also decide today, we held
that, when a plaintiff has a compensable claim for
hypertension under § 7-433c, the plaintiff may also be
eligible for benefits for subsequent heart disease if, as
required by the act, the plaintiff’s heart disease is caus-
ally related to his hypertension. We adopt the reasoning
and result of that decision herein and, therefore, con-
clude that the plaintiff met the jurisdictional prerequi-
sites of § 7-433c. We hold that the plaintiff was not
required to file a notice of new claim in order to pursue
benefits for his heart disease.
                            III
                      CAUSATION
   We next turn to the defendant’s contention that the
plaintiff’s hypertension must be the sole contributing
factor to his heart disease for the plaintiff to be eligible
for benefits. ‘‘[O]nce § 7-433c coverage is established,
the measurement of the plaintiff’s benefits under this
statute is identical to the benefits that may be awarded
to a plaintiff under [the act].’’ Felia v. Westport, 214
Conn. 181, 185, 571 A.2d 89 (1990); see also Lambert
v. Bridgeport, 204 Conn. 563, 566, 529 A.2d 184 (1987).
Under the act, a claimant, having suffered a compensa-
ble primary injury during the course of his employment,
may also be compensated for a subsequent injury when
the subsequent injury is ‘‘the direct and natural result
of a compensable primary injury.’’ (Internal quotation
marks omitted.) Sapko v. State, 305 Conn. 360, 378–80,
44 A.3d 827 (2012).
   Whether a sufficient nexus of proximate cause exists
between the two injuries for the subsequent injury to
be compensable requires commissioners to use a ‘‘sub-
stantial factor’’ causation standard. See, e.g., Birnie v.
Electric Boat Corp., 288 Conn. 392, 408–409, 953 A.2d
28 (2008). This court has construed the requirement to
mean that there must exist ‘‘some causal connection’’
between the two injuries. (Emphasis omitted; internal
quotation marks omitted.) Id., 410. ‘‘It has been deter-
mined that the substantial factor standard is met if the
employment materially or essentially contributes to
bring about an injury . . . . The term substantial, how-
ever, does not connote that the employment must be
the major contributing factor in bringing about the
injury . . . [or] that the employment must be the sole
contributing factor in development of an injury. . . .
[T]he substantial factor causation standard simply
requires that the employment, or the risks incidental
thereto, contribute to the development of the injury
in more than a de minimis way.’’ (Citations omitted;
emphasis altered; internal quotation marks omitted.)
Id., 412–13; see also Filosi v. Electric Boat Corp., 330
Conn. 231, 244–45, 193 A.3d 33 (2018).
   In interpreting the act, this court has previously noted
that, ‘‘[u]nless causation under the facts is a matter of
common knowledge, the plaintiff has the burden of
introducing expert testimony to establish a causal link
between the compensable workplace injury and the
subsequent injury.’’ Sapko v. State, supra, 305 Conn.
386. ‘‘When . . . it is unclear whether an employee’s
[subsequent injury] is causally related to a compensable
injury, it is necessary to rely on expert medical opinion.
. . . Unless the medical testimony by itself establishes
a causal relation, or unless it establishes a causal rela-
tion when it is considered along with other evidence,
the commissioner cannot reasonably conclude that the
[subsequent injury] is causally related to the employee’s
employment.’’ (Citation omitted; internal quotation
marks omitted.) Marandino v. Prometheus Pharmacy,
294 Conn. 564, 591–92, 986 A.2d 1023 (2010).
   In the present case, the commissioner dismissed the
plaintiff’s claim without making an independent factual
finding as to whether the plaintiff’s hypertension was
a substantial factor in the development of his heart
disease. On appeal, the board remanded the case to the
commissioner for further proceedings, noting that, ‘‘[i]n
matters [in which] it is not definitive whether a plain-
tiff’s cardiac ailment is the manifestation of a prior
injury or a new injury, the commissioner must reach a
factual determination on the issue prior to proceeding
forward.’’6 We conclude that, on remand, the commis-
sioner shall determine whether the plaintiff’s hyperten-
sion was a substantial factor in his subsequent develop-
ment of heart disease.
   The decision of the Compensation Review Board is
affirmed and the case is remanded to the board with
direction to remand the case to the commissioner for
further proceedings in accordance with this opinion.
      In this opinion the other justices concurred.
  1
     PMA Management Corporation of New England, a third-party administra-
tor for the city of Stamford, is a defendant in the present case and joined
in this appeal. In the interest of clarity, we hereinafter refer to the city of
Stamford as the defendant.
   2
     The defendant appealed from the decision of the Compensation Review
Board to the Appellate Court, and we transferred the appeal to this court
pursuant to General Statutes § 51-199 (c) and Practice Book § 65-1.
   3
     General Statutes § 7-433c (a) provides: ‘‘Notwithstanding any provision
of chapter 568 or any other general statute, charter, special act or ordinance
to the contrary, in the event a uniformed member of a paid municipal fire
department or a regular member of a paid municipal police department who
successfully passed a physical examination on entry into such service, which
examination failed to reveal any evidence of hypertension or heart disease,
suffers either off duty or on duty any condition or impairment of health
caused by hypertension or heart disease resulting in his death or his tempo-
rary or permanent, total or partial disability, he or his dependents, as the
case may be, shall receive from his municipal employer compensation and
medical care in the same amount and the same manner as that provided
under chapter 568 if such death or disability was caused by a personal injury
which arose out of and in the course of his employment and was suffered
in the line of duty and within the scope of his employment, and from the
municipal or state retirement system under which he is covered, he or his
dependents, as the case may be, shall receive the same retirement or survivor
benefits which would be paid under said system if such death or disability
was caused by a personal injury which arose out of and in the course of
his employment, and was suffered in the line of duty and within the scope
of his employment. If successful passage of such a physical examination
was, at the time of his employment, required as a condition for such employ-
ment, no proof or record of such examination shall be required as evidence
in the maintenance of a claim under this section or under such municipal
or state retirement systems. The benefits provided by this section shall be
in lieu of any other benefits which such policeman or fireman or his depen-
dents may be entitled to receive from his municipal employer under the
provisions of chapter 568 or the municipal or state retirement system under
which he is covered, except as provided by this section, as a result of any
condition or impairment of health caused by hypertension or heart disease
resulting in his death or his temporary or permanent, total or partial disabil-
ity. As used in this section, ‘municipal employer’ has the same meaning as
provided in section 7-467.’’
   4
     General Statutes § 7-433c (b) provides in relevant part that ‘‘those persons
who began employment on or after July 1, 1996, shall not be eligible for
any benefits pursuant to this section.’’ In the present case, it is undisputed
that the plaintiff was hired in 1984.
   5
     The plaintiff filed a motion to correct the initial finding and dismissal,
dated August 17, 2017, seeking the omission of any references to Staurovsky
v. Milford Police Dept., 164 Conn. App. 182, 134 A.3d 1263 (2016), appeal
dismissed, 324 Conn. 693, 154 A.3d 525 (2017), which the plaintiff claimed had
not been an issue for consideration at the formal hearing. The commissioner
granted the motion, resulting in the amended finding and dismissal.
   6
     The commissioner noted that the parties stipulated to a number of facts,
including that the plaintiff’s long-standing hypertension was a significant
contributing factor in his development of coronary artery disease that ulti-
mately resulted in his myocardial infarction. The plaintiff also submitted,
and the commissioner admitted into evidence as full exhibits, two letters
from the plaintiff’s treating physician, Steven H. Kunkes. Neither party,
however, challenged the board’s decision to remand the case to the commis-
sioner for further proceedings, and, therefore, we affirm the decision of the
board without intimating a view on how the issue of causation is to be
resolved by the commissioner on remand.